Citation Nr: 0102138	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  97-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, KG and JG


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1970 to January 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that determination, the RO denied the appellant's 
claim seeking an evaluation in excess of 10 percent for 
bipolar disorder.  The appellant disagreed and this appeal 
ensued.  By an August 1998 rating decision, the RO in Waco, 
Texas (serving an area to which the appellant had relocated) 
increased the evaluation to 30 percent disabling.  Because 
the appellant presumably seeks the maximum benefit allowed by 
law, AB v. Brown, 6 Vet. App. 35, 38-39 (1993), the claim as 
styled on the title page of this decision remains in 
controversy.  


FINDING OF FACT

The bipolar disorder has largely prevented the veteran from 
sustaining gainful employment.  

CONCLUSION OF LAW

The criteria for a 100 percent evaluation for bipolar 
disorder are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.132, Diagnostic Code 9432 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The service medical records indicated that the appellant was 
treated for schizophrenia, for which he was separated from 
service.  In a December 1978 rating decision, the RO 
established service connection for chronic undifferentiated 
schizophrenic reaction and assigned a 30 percent evaluation.  
The RO reduced the evaluation to 10 percent in an October 
1982 rating decision, where it remained until the appellant's 
claim for increase in March 1996.  The RO initially denied an 
increase in a July 1996 rating decision, but later in an 
August 1998 rating decision recharacterized the disability as 
bipolar disorder and increased the evaluation to 30 percent 
effective the date of claim, May 2, 1996.  The appellant 
disagreed and here seeks an evaluation in excess of 30 
percent.  

VA has a duty to assist the appellant in the development of 
facts pertinent to the claim.  That duty requires VA to 
provide relevant application forms; provide notice of 
required information and evidence necessary to substantiate 
the claim; make reasonable efforts to obtain evidence 
necessary to substantiate the claim, including records held 
by private persons or facilities, VA, and other Federal 
agencies; and provide a medical examination or obtain a 
medical opinion when necessary to make a decision.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In this case, the RO filed his claim with the 
assistance of his representative and communicated to him the 
evidence required.  The Board remanded the claim twice, first 
in April 1999 to ensure he was afforded a hearing, and again 
in September 1999 to inform him of additional evidence 
required and to schedule him for a VA examination. 

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disability is evaluated pursuant to the criteria set 
forth at Diagnostic Code 9432.  The relevant schedular 
criteria have changed since the appellant filed his claim.  
On November 7, 1996, VA amended the Schedule for Rating 
Disabilities with respect to certain psychiatric disorders, 
including bipolar disorder.  61 Fed. Reg. 52,695 (October 8, 
1996); see 38 C.F.R. Part 4.  Before that date, the Schedule 
for Rating Disabilities called for the following rating 
levels with respect to psychoneurotic disorders:

        The attitudes of all contacts except the most 
intimate are            		100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.
 
        Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce definite industrial                
         impairment.

38 C.F.R. § 4.132 (1996).  Words such as "mild", 
"considerable" and "severe" were not defined in the 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence in an "equitable and just" manner.  38 C.F.R. 
§ 4.6 (1996).  Terminology used by VA examiners such as 
"mild", though evidence to be considered by the Board, 
cannot be dispositive of an issue.  38 C.F.R. § 4.2 (1996).  
The term "definite" means "distinct, unambiguous, and 
moderately large in degree", representing a degree of social 
and industrial inadaptability "more than moderate but less 
than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  

The evidence relevant the period prior to November 7, 1996 is 
as follows:

? VA clinical records from February 1995 to March 1996 
showed the appellant's treatment for paranoid 
schizophrenia.  It was noted that he had difficulty 
controlling his impulses.  

? VA examination in May 1996 revealed the appellant's 
complaints of anxiety, depression, and auditory 
hallucinations.  The diagnosis was chronic 
schizophrenia in partial remission and rule out organic 
anxiety disorder secondary to hyperthyroidism.  The 
examiner expressed doubt as to whether schizophrenia 
was an accurate diagnosis, although it was noted that 
his difficulty functioning might be a signal of 
schizophrenia.  

? VA clinical records from June 1996 to October 1996 
showed the appellant suffering with depression, bipolar 
disorder, and adjustment disorder with emotional 
features.  It was noted that he had anger, poor 
concentration, and suicidal thoughts.  Medications were 
prescribed and he had tried to work, but without long-
term success.  

? The appellant underwent a private psychological 
examination in October 1996.  A report of that 
examination, dated in December 1996, showed the 
appellant to have bipolar 2 disorder and a GAF score of 
60.  It was noted that the appellant had mild to 
moderate deficits of reasoning and judgment, manifested 
by impulsivity and poor safety considerations.  The 
examiner concluded that the appellant had difficulties 
in effectively dealing with his emotional problems, 
appeared overwhelmed with his difficulties, and was 
unable to maintain employment, despite counseling and 
medication.  

The disability on and after November 7, 1996 may be rated 
based on the previously existing version of the criteria or 
the amended version of the criteria, whichever is most 
favorable to the appellant.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) ("[W]here a regulation changes after a 
claim has been filed but before the administrative appeal 
process has concluded, the version most favorable to 
appellant should apply).  When, as here, a provision of the 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the amended regulation is more 
favorable to the claimant.  In this case, it is necessary for 
the Board to separately apply the pre-amendment and post-
amendment version of the regulation to the facts of the case 
in order to determine which provision is more favorable.  If 
the outcome of the analysis with respect to the amended 
regulation is more favorable to the claimant, then VA may, if 
warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  38 U.S.C.A. 
§ 5110(g).   VAOPGCPREC 3-2000.   If, however, the earlier 
version is more favorable, that regulation may be applied 
throughout the entire rating period.

The 1996 change in the Schedule for Rating Disabilities 
updated the portion of the rating schedule addressing mental 
disorders, ensured that it used current medical terminology 
and unambiguous criteria, and reflected medical advances.  61 
Fed. Reg. 52,695 (October 8, 1996).  On and after November 7, 
1996, the pertinent provision read as follows:

        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.

        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   

38 C.F.R. § 4.130 (1997 to 2000).  

The evidence relevant to the period on and after November 7, 
1996 is as follows:

? VA clinical records from November 1996 to December 1999 
revealed that the appellant used medication to control 
his panic attacks.  The records noted auditory 
hallucinations, anger, vivid and bizarre dreams, 
impaired judgment, and panic attacks, all despite 
medication.  

? VA examination in December 1997 showed that the 
appellant had no psychotic ideas.  During the 
interview, the examiner noted that the appellant 
maintained his calm behavior, but admitted to an 
inability to maintain concentration that interfered 
with employment activities.  It was noted that he 
volunteered at an automobile shop "just to help".  As 
history, the examiner wrote that after the appellant 
lost his spouse, he moved to several different 
localities and attempted several extremely poor 
business ventures, resulting in the loss of all his 
money.  After these manic episodes, he fell into a 
depression, locked himself up for four days in a row, 
and was unapproachable.  The diagnoses include mild 
bipolar disorder and mild excessive personality 
disorder.  

? The transcript of a hearing before the undersigned 
Member of the Board in July 1999 reflected that the 
appellant had no friends or family, other than two 
cousins who accompanied him to the hearing.  It was 
noted that his parents were aged and he would have no 
one to care for him when they passed away.  The 
appellant and his cousins indicated that for about two 
years he had been prescribed several psychiatric 
medications at a high dosage to control his disorder.  
They stated that the appellant was isolated, cautious, 
withdrawn, unable to relate well to others, and a 
loner, and that he had severe panic attacks that made 
employment difficult.  He last held a job six years 
before, although it was noted that since then he had 
worked for a short period for a friend who knew of his 
mental condition.  

? VA examination in December 1999 showed the appellant to 
be mildly depressed, with poor judgment, anger, and 
impulses to hurt others.  It was noted that he 
generally was able to conduct daily activities, such as 
cleaning, running errands, and cooking, without 
functional limitation.  The diagnoses included 
depressed bipolar disorder in partial remission, 
nicotine and sedative dependence, a caffeine-related 
disorder, and a personality disorder.  Stressors 
included the death of his spouse.  His GAF score was 
60.  The examiner concluded that the appellant did not 
have any recent psychiatric hospitalizations and 
answered appropriately during the examination, which 
were described as strengths.  

? VA examination in June 2000 indicated that the 
appellant was prescribed various psychiatric 
medications.  It was noted that he still became 
volatile at times, which he handled by simply staying 
away from others.  His mood swings prevented his 
employment.  Mental status examination revealed no 
evidence of psychosis, delusions, hallucinations, and 
organicities.  His judgment and insight was good.  The 
diagnosis was depression bipolar and GAF 60.  

There is no dispute that the veteran has been unable to 
maintain substantially gainful employment for many years.  
The impact of his service-connected psychiatric disorder on 
his ability to function in the workplace has been documented  
by the psychiatrists who have seen him.  Although there is no 
absolute and unqualified declaration by a psychiatrist that 
his bipolar disorder is the cause of his unemployability, it 
is clear that the psychiatric assessments point in that 
direction.  Moreover, there is no alternative explanation for 
his inability to work contained in this record.  The older 
criteria are probably more favorable to the veteran because 
there is no requirement to show the specific abnormalities 
set forth in the revised criteria.  In addition, especially 
with regard to the total schedular evaluation, earlier case 
law at least arguably eased the burden where unemployability 
was traceable to psychiatric illness.  See Johnson v. Brown, 
7 Vet. App. 95 (1994).   Accordingly, I conclude that the 
veteran's bipolar disorder is probably responsible for his 
inability to maintain employment.

I acknowledge that the GAF scores appear inconsistent with 
total disability.  The GAF scale reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV); Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  Scores between 51 and 60 
indicate "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
DSM-IV at 32.   I cannot easily reconcile this obvious 
disharmony in the evidence.  More importantly, however, the 
veteran is not required to demonstrate that the favorable 
evidence outweighs that which is less favorable.  A conflict 
in the evidence is not by itself justification for an adverse 
disposition.  Under these circumstances, there is no 
compelling reason to reject the conclusion that the bipolar 
disorder precludes employment notwithstanding the presence of 
other evidence suggesting less pervasive impairment. 

  


ORDER

An evaluation of 100 percent for bipolar disorder is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

